     Case 2:20-cv-00314-APG-DJA Document 41 Filed 01/25/21 Page 1 of 1




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                          DISTRICT OF NEVADA
 4                                                    ***
 5    MARCELL WILLIAMS,                                      Case No. 2:20-cv-00314-APG-DJA
 6                             Plaintiff,
                                                             ORDER
 7             v.
 8    G. PICCININI, ET AL.,
 9                             Defendants.
10

11             This matter is before the Court on Plaintiff’s Motion to Clarify the Record (ECF No. 34),
12
     filed on December 24, 2020. To date, no response has been filed. Plaintiff wants to clarify that
13
     he believes he filed a response to Defendants’ Motion to Screen (ECF No. 26). He notes that he
14
     filed a supplemental list (ECF No. 28) consisting of only two pages and his response was the
15
     other five pages. Plaintiff acknowledges that the Court has already issued an order on the Motion
16

17   and apologizes if he did not file the response correctly, but wants the docket to be accurate.

18             The Court finds it unnecessary to clarify the docket or its Order. Indeed, the Court
19   considered all of the relevant documents prior to issuing the Order (ECF No. 29). Further, there
20
     is no grounds for reconsideration listed in Plaintiff’s motion so the Court’s Order (ECF No. 29)
21
     stands.
22
               IT IS HEREBY ORDERED that Plaintiff’s Motion to Clarify the Record (ECF No. 34)
23

24   is denied.

25             DATED: January 25, 2021

26
                                                     ______________________________________
27                                                   Daniel J. Albregts
28                                                   United States Magistrate Judge
